Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 1 of 7 Page ID
                                #:43275




                    EXHIBIT J

       REDACTED
      VERSION OF
      DOCUMENT
    PROPOSED TO BE
   FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 2 of 7 Page ID
                                     #:43276



 1 I,                                     , declare as follows:
 2
 3 1.       This declaration is based on my personal knowledge. If called to testify in this
 4 case, I would testify competently about these facts.
 5 2.       I am 17 years old. I am from El Salvador.
 6 3.       I came to the border on about March 27. When I came to the border, near Ciudad
 7 Juarez, the officials took all my information and details. They took my name, my
 8 fingerprints, and other information. Then I was put in a small bus and taken to the freezer
 9 (“la hielera”). It was a building with many rooms. There were about 85 children there. I
10 was in room number 5, and there were many other girls in my room. When I was there,
11 an official swabbed the inside of my cheek for a DNA test. The officials also told me that
12 I had to sign a document. They didn’t explain what the document was, but two pages of
13 the document had the word “Florida” on it, which is where my sponsor lives. They told
14 me I was too slow in signing it.
15 4.       We had to go outside to shower whenever it was our turn to shower. I showered
16 three times – all at strange times, 3 in the morning, 12 at night – and it was always really
17 cold and uncomfortable.
18 5.       I was given a receipt for my belongings at border patrol, but I don’t know where
19 those belongings went. I had a cellphone and about 80 dollars, and I’m not sure where
20 those are now.
21 6.       After four days in the border patrol building, I was woken up at 5 am and given a
22 COVID test in my nose and tested negative. Then I was put on a bus and I was
23 transferred to Houston. They didn’t tell me where I was going.
24
25 Houston
26 7.       I was detained at the Houston Emergency Intake Site for about 15 days. I have
27 been here at Carrizo for 17 days.
28


                                                  1
   Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 3 of 7 Page ID
                                   #:43277



 1 8.      While I was at the Houston facility I slept in a huge room with hundreds of other
 2 children. I slept in a military-style bed. The big room was divided into sleeping sections
 3 by stacks of cardboard boxes, and in each section there were about 45 girls. It was hard to
 4 sleep at night because it was very loud. When the staff were building the COVID and
 5 nursing area, it was very loud at night because of the construction.
 6 9.      During the day and night, we were told that we had to stay on our beds and could
 7 only get up to go to the bathroom and to shower. We had to eat on our beds because there
 8 was no other place to eat.
 9 10.     There was no education at Houston. Sometimes volunteers would come to play
10 games with us, but they rotated among the sections for about thirty minutes in each
11 section. In the 15 days that I was at Houston, we had game time three times.
12 11.     I only received a phone call to my mother after I had been at Houston for eight
13 days, and I was only allowed to talk to her for five minutes.
14 12.     I didn’t receive a shower for the first 8 days that I was at Houston. I showered two
15 times in the remaining seven days that I was at Houston. We were only allowed five
16 minutes total – two and half minutes to be in the water and two and a half minutes to
17 change our clothes. It was nowhere near enough time to shower.
18 13.     I had to wear the same clothes for 15 days. The staff members told us to wear the
19 same underwear and just turn it inside out, because there wasn’t any laundry to clean our
20 clothes.
21 14.     I was not allowed to use the bathroom whenever I needed to. After 10 pm at night
22 we were not allowed to use the bathroom. The staff members told us not to drink water at
23 night so that we wouldn’t need to use the bathroom. One of my roommates almost had to
24 pee in a plastic bag because the staff wouldn’t let her use the bathroom. We tried to cover
25 her up so that she would have some privacy, and it was only when the staff members saw
26 us trying to do that that they let her go to the bathroom.
27 15.     The staff members that took care of my group were nice. They bought coloring
28 books with their own money so that we would have something to do.


                                                 2
     Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 4 of 7 Page ID
                                     #:43278



 1 16.      One of my friends told me that a staff member told her that she shouldn’t be here
 2 and that she should go back to her country.
 3 17.      The food in Houston was really bad. I was given expired milk twice. One time, we
 4 had chicken for dinner and it was only slightly cooked on the outside and raw on the
 5 inside, you could see the blood. My friends and I got to the point where were just
 6 drinking water and eating some of the snacks because the food was so bad.
 7 18.      One morning I woke up with a headache and the staff told me that it was just
 8 because I was hungry, but I had just had breakfast.
 9 19.      We spent most of the day in our beds at Houston because there was nothing else to
10 do. I felt very desperate and would cry at night. I would look up at the ceiling and
11 imagine talking to my mom and feel very, very sad. There weren’t any counselors that we
12 could talk to if we were feeling sad or anxious.
13
14 Transfer
15 20.      After I was at Houston for 15 days, I was moved to Carrizo Springs. All of the
16 children at the Houston facility were moved.
17 21.      Some of the girls in my section heard that that there was a woman that showed up
18 in the middle of the night who didn’t work at the facility. The woman tried to take a girl
19 away, but one of the guards stopped her. There was a van with two men smoking outside.
20 22.      One time, I heard helicopters around the building, and I heard a man in the hallway
21 scream something and there was a loud explosion outside. I don’t know what happened,
22 but one of the security guards said something about a bomb. After that happened, they
23 put two security guards at each door. Some of the girls were so stressed and scared that
24 they fainted. A few days after that, the staff told us that we were going to be moved to a
25 different facility because the Houston warehouse was no longer safe.
26 23.      When I learned that we were going to be transferred, I hoped that I would be
27 released in a few days. I was confused because I didn’t know what was going on and they
28 didn’t tell us anything.


                                                 3
   Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 5 of 7 Page ID
                                   #:43279



 1 Case Management
 2 24.     My aunt is applying to be my sponsor.
 3 25.     When I was at Houston, I had one virtual meeting with a social worker. She asked
 4 me who my sponsor would be, my sponsor’s address, telephone number, and why I came
 5 to the United States. The social worker then added my aunt to the call and asked my aunt
 6 about her employment and other information.
 7 26.     When I arrived at Carrizo, I had my first call with my aunt. One of the staff
 8 members in the call center told me that my aunt had turned in the paperwork and that I
 9 would be approved soon. Then, a social worker told me that some paperwork was still
10 missing. My aunt gave her fingerprints on April 29, so maybe that is the information that
11 was missing and I will be released soon.
12 27.     When I grow up, I want to join the military. I am a disciplined person, and my
13 parents have taught me to be respectful and responsible.
14 /
15 /
16 /
17 /
18 /
19 /
20 /
21 /
22 /
23 /
24 /
25 /
26 /
27 /
28 /


                                                 4
Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 6 of 7 Page ID
                                #:43280
Case 2:85-cv-04544-DMG-AGR Document 1134-8 Filed 06/21/21 Page 7 of 7 Page ID
                                #:43281
